DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 20 July 2022 have been entered.
The Information Disclosure Statement filed 20 July 2022 has been fully considered by the Examiner, a signed copy is attached.
Claims 19-23 have been added by way of applicant’s amendment, 20 July 2022.
Claims 1-3, 5-6, and 9-23 are allowed, reasons follow.

Priority

Examiner acknowledges that instant application is a Continuation in Part of Application 13/831,708 (now US patent # 10,275,840) and Application 15/332,447 (now abandoned) and has been accorded the benefit of the original filing date with respect to those portions of the disclosure which find their original support in the parent Application(s).




Response to Amendment
Examiner acknowledges the newly added dependent claims 19-23 and concurs with Applicant’s remarks: as these claims are definite, fully enabled, further limiting, and dependent upon the independent claims, they are likewise in condition for allowance.  For clarity of the record, examiner notes that support for these claims may be found in the original disclosure, c. [0257], [0380], [0396]-[0406], and [0478-0479]. 


Allowable Subject Matter
Claims 1-3, 5-6 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: While Wan US Pg-Pub 2010/0031076 teaches a configuration management system for tracking IED software packages; and Vidal et al., US Pg-Pub 2012/0079471 teaches a software update management system where updates for other devices are managed by a client device; and The Debian New Maintainer’s Guide (2011) teaches an uploader program suite which generates packages and uploads them to a server cache; and Brochu et al., US Pg-Pub 2015/034196 teaches a method for manually triggering updates; and Fukuta US Pg-Pub 2011/0072423 teaches an audit display for indicating firmware incompatibility; and Kasuya, US Pg-Pub 2013/0198507 teaches a firmware management system which tracks a history of installed firmware; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
and a local cache … stores compatibility information indicating which types of IEDs the firmware stored in the local cache is compatible with;
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent claims 2-3, 5-6, and 9-23, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art of record for at least the above noted reason(s). 


It is for these reason(s) that Applicant’s Invention defines over the prior art of record. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119     


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119